         Case 1:18-cv-08824-LAP Document 112 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC.,

                       Plaintiff,
                                                18 Civ. 8824 (LAP)
-against-
                                                        ORDER
ANIMEFUNSTORE, et al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for Plaintiff and Defendants shall appear by

telephone for a conference on April 20, 2021 at 10:00 a.m.                The

dial-in information for the conference is: (877) 402-9753,

access code: 6545179

    In particular, the parties shall be prepared to discuss

their views on damages, especially in light of recent decisions

on the subject in this district, for example in Mattel, Inc. v.

1622758984, No. 18-CV-8821 (AJN), 2020 WL 2832812 (S.D.N.Y. May

31, 2020) and Ideavillage Prod. Corp. v. 123LOPF//V, No. 19-CV-

9159 (PKC), 2020 WL 7496501 (S.D.N.Y. Dec. 21, 2020).

    SO ORDERED.

Dated:       New York, New York
             April 13, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
